Citation Nr: 1619171	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cardiovascular condition, including tachycardia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for neuropathy of the right lower extremity, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for neuropathy of the left lower extremity, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for neuropathy of the right upper extremity, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for neuropathy of the left upper extremity, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for a gastrointestinal disorder, also described as heartburn, including gastroesophageal reflux disease (GERD), to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

8.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for joint aches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

10.  Entitlement to service connection for muscle pains, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

12.  Entitlement to service connection for a respiratory disorder (previously described as a breathing disorder or a lung disorder), to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

13.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

14.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

15.  Entitlement to service connection for insomnia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

  
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney  

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1992, to include service on the USS Theodore Roosevelt from January 1991 to June 1991.  Official military records show that the ship participated in Operation Desert Storm and that the ship entered the Persian Gulf in January 1991.  Thus, the Veteran is considered a Persian Gulf War veteran with service in the Southwest Asia theater of operations.      
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

While the Veteran originally filed a service connection claim for PTSD, claims of service connection for psychiatric disabilities encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the claim as reflected on the cover page.  Moreover, in light of Clemons, the Board has recharacterized the Veteran's service connection claim for GERD as entitlement to service connection for a gastrointestinal disorder.  The Board has also recharacterized the issue of breathing disorder and lung disorder as a respiratory disorder.     

By way of history, an August 1997 rating decision denied, in pertinent part, service connection for generalized anxiety disorder, headaches, muscle pain, joint aches, fatigue, and heart condition.  The Veteran did not submit a notice of disagreement as to these issues and these service connection claims became final.  In February 2008, the RO denied, in pertinent part, service connection for bilateral neuropathy of the upper and lower extremities, PTSD, GERD, skin condition, joint aches, breathing or lung disorder, sleep apnea, headaches, and heart disorder.  The Veteran then requested reconsideration of the rating decision in April 2008.  The RO issued another rating decision as to these service connection claims in November 2009.  The Veteran perfected an appeal for only the PTSD claim.  

Although the Veteran submitted some of his service personnel records prior to the August 1997 rating decision, the entire service personnel record and the command history for USS Theodore Roosevelt was not associated with the claims file until after the August 1997 rating decision.  These official service records are relevant to the Veteran's claim, as they provide important information regarding the nature and circumstances of the Veteran's service, along with information stating that the ship went to "general quarters."  As such, the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, must be considered on a de novo basis pursuant to 38 C.F.R. § 3.156(c).      

The Veteran also submitted service connection claims in 2012 for the above stated issues that were denied in November 2009, as well as for insomnia, fatigue, muscle pain, and tachycardia.  An August 2013 rating decision addressed these service connection claims and these claims were timely appealed and perfected to the Board.  

It is the Veteran's contention that with exception to his psychiatric disability, the service connection claims should be considered under the provisions of 38 C.F.R. § 3.317 as either an undiagnosed illness and/or a medically unexplained chronic multisymptom illness.  See August 2015 representative statement.  It is important to note that VA amended its regulations in 2010 to clarify that a broad array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 61,995-97 (Oct. 7, 2010).  In light of the changes to the pertinent regulations since the otherwise final November 2009 rating decision, the Board must also review these service connection claims on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

Additionally, the Veteran requested a hearing on his September 2011 VA Form 9 in regards to his service connection claim for PTSD.  However, the August 2015 statement in lieu of VA Form 9 stated that the Veteran did not want a hearing in the matter and specifically listed the service connection claim for psychiatric disability as an issue before the Board.  Thus, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

Moreover, in a written statement received in February 2016, the Veteran's representative noted that the Veteran had been diagnosed with prostate cancer.  The Veteran is advised that this statement does not meet the standards for a claim for disability benefits.  See 38 C.F.R. § 3.151.  On remand, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a service connection claim for prostate cancer.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As to the Veteran's service connection claim for a psychiatric condition, he is currently diagnosed with various psychiatric disabilities, including PTSD, anxiety disorder, and depressive disorder.  He contends that his psychiatric condition began during service aboard the USS Theodore Roosevelt.  He has identified various stressful incidents that occurred while on the ship and has stated that he had a fear of hostile military activities.  In this regard, the command history of the USS Theodore Roosevelt revealed that the ship was engaged in "combat" strikes in 1991 and that the ship went into general quarters.  Although the service connection claim for PTSD was denied by the RO prior to a July 2010 revision of the PTSD regulations which allowed for a stressor based on fear of hostile military or terrorist activity, the provisions of 38 C.F.R. § 3.304(f)(3) regarding the relaxed stressor verification apply in the instant case.  

Service treatment records appear to include multiple versions of a July 1992 report of medical history, one of which reports yes to nervous trouble of any sort.  A July 1992 examination report noted that the examination was not performed by a psychiatrist.  Post-service treatment records from 1994 indicate that the Veteran reported sleeping difficulties and problems with his nerves.  Notations of "?PTSD" were made in these treatment records.  During a November 1995 VA examination, the Veteran asserted that his psychiatric symptoms began during service.  His family members also submitted various lay statements which stated that they observed that his personality changed after his return from service.  See July 1995, November 1995, September 1996, April 2006, July 2006, January 2008, March 2009, and April 2009 lay statements.  A September 1996 letter from an individual who served with the Veteran stated that the Veteran was very "stressed" after Desert Storm.      

The Veteran was afforded a VA examination in August 2015.  However, this examination report is inadequate and a new examination must be conducted upon remand.  The examiner stated that "it is not clear" that the Veteran's stressors fully conform to the PTSD stressor criteria.  A sufficient explanation regarding this conclusion was not provided.  Moreover, the examiner did not discuss whether the Veteran's diagnosed anxiety disorder and depressive disorder were related to service.  Upon remand, the examiner should opine as to whether the Veteran has an acquired psychiatric disorder related to service.  The examiner should specifically consider the service records, treatment records from the 1990s, and the lay statements describing changes in the Veteran's personality after service.  

As discussed above, the Veteran is also seeking service connection for a cardiovascular condition, neuropathy of the bilateral upper and lower extremities, gastrointestinal disorder, skin disorder, respiratory disorder, joint aches, muscle pains, fatigue, headaches, sleep apnea, and insomnia.  He contends that these asserted conditions should be considered under 38 C.F.R. § 3.317 as an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See August 2015 representative statement.  

Service treatment records reveal that the Veteran reported swollen or painful joints, pain in chest, palpitations of heart, high or low blood pressure, frequent indigestion, and heartburn.  See July 1992 report of medical history.  The July 1992 report stated that the Veteran had isolated borderline elevations two years ago.  A July 1992 ECG was described as abnormal and sinus bradycardia was listed on the report.  Post-service VA examinations from September 1995 and November 1995 include the Veteran's reports of sleep disturbances, itchy skin, headaches, fatigability, muscle and joint pain, and heartburn.  The September 1995 examination report included a diagnosis of essential hypertension and also noted "some arthritis or some pain in the back and ankles. . ."  Lay statements from the Veteran's family members report that he had difficulty breathing and sleeping after his return from service, as well as problems with low energy and headaches.  See September 1996, January 2008, and March 2009 lay statements.  A September 1996 buddy statement noted that the Veteran had low energy and heart problems after desert storm.  Post-service treatment records include notations of neuropathy, obstructive sleep apnea, contact dermatitis, GERD, tachycardia, hypertension, and atrial fibrillation.  Degenerative changes of the knee and spine were also noted.  See March 2015 VA treatment record.  
  
There is not a medical opinion of record concerning whether the Veteran's claimed symptoms and conditions are related to service, to include as to whether such symptoms or conditions are an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Thus, a VA examination with medical opinion must be obtained on remand.  

Also of record are statements from the Veteran contending that he was exposed to radiation during service.  See April 1995, January 2007, and December 2007 statements.  In this regard, the Veteran's DD Form 214 indicates that he was a surface ship nuclear propulsion plant operator.  His service treatment records include documents of occupational exposure to ionizing radiation.  However, the service connection claims currently within the Board's jurisdiction are not listed as radiogenic diseases under 38 C.F.R. § 3.311.  In this regard, if a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). Although VA treatment records include notations of the Veteran's contention that his exposure caused some of his asserted conditions, the Veteran has not cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See April 2006 VA treatment record.  Accordingly, it appears that VA is not under any obligation to assist the Veteran in further developing this theory of service connection.  Upon remand, the Veteran can submit or cite to competent scientific or medical evidence that his claimed conditions are a radiogenic disease.  If such evidence is provided, the AOJ should undertake further appropriate development.    

Additionally, review of the claims file reveals that the Veteran is in receipt of Social Security Administration benefits for his psychiatric condition.  Accordingly, upon remand, the RO should obtain these records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Moreover, the AOJ should obtain VA treatment records dated since July 2015 and associate these records with the claims file.  The Veteran should also be afforded the opportunity to identify or provide pertinent private treatment records.  Review of the claims file reveals that the Veteran sought treatment from Steps and Traditions Foundation in 2006.  VA treatment records also note that the Veteran sees a private podiatrist.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VA treatment records dated since July 2015 should be associated with the claims file. 

2.  Request that the Veteran identify any pertinent private treatment records that are not currently associated with the claims file, such as records from Steps and Traditions Foundation in 2006 and any relevant records from a private podiatrist.  Such records should be sought.

3.  Social Security Administration records should be sought.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

4.  Inform the Veteran that he may cite or submit medical evidence that suggests that his alleged conditions are a radiogenic disease.

5.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a)  A diagnosis of PTSD should be explicitly ruled in or excluded.  

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion.   

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the specific claimed stressor or stressors upon which that diagnosis is based. 

(b) If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.  

The examiner should consider the July 1992 report of medical history which reports yes to nervous trouble of any sort and the July 1992 examination report which stated that the examination was not conducted by a psychiatrist; post-service treatment records from 1994 which include reports of sleeping and nerve problems, as well as a notation of "?PTSD;" lay statements from the Veteran's family members stating that they observed personality changes in the Veteran after his return from service; the September 1996 lay statement from an individual who served with the Veteran that stated that the Veteran was very stressed after Desert Storm; and the November 1995 and August 2015 VA examination reports.  

6.  Schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of his claimed cardiovascular disorder, neuropathy of the bilateral upper and lower extremities, gastrointestinal disorder, skin disorder, respiratory disorder, joint aches, muscle pains, fatigue, headaches, sleep apnea, and insomnia.  

The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  

(b) In regards to the VA treatment records which include notations of GERD, please state whether GERD is a functional gastrointestinal disorder or a structural gastrointestinal disease.  

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not related to presumed environmental exposures during the Veteran's service in Southwest Asia.

(e) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

In rendering the opinions, the examiner should review the service treatment records, including a July 1992 report of medical history where he reported swollen or painful joints, pain in chest, palpitations of heart, high or low blood pressure, frequent indigestion, and heartburn.  The report stated that the Veteran had isolated borderline elevations two years ago.  A July 1992 ECG report indicated marked sinus bradycardia.  VA examinations from September 1995 and November 1995 include reports of sleep disturbances, itchy skin, headaches, fatigability, muscle and joint pain, and heartburn.  The September 1995 examination report included a diagnosis of essential hypertension and also noted "some arthritis or some pain in the back and ankles."  Lay statements from family members report that he had difficulty breathing and sleeping after his return from service, as well as problems with low energy and headaches.  A September 1996 buddy statement noted that the Veteran had low energy and heart problems after desert storm.  Post-service treatment records include notations of neuropathy, sleep apnea, contact dermatitis, GERD, tachycardia, hypertension, and atrial fibrillation.  Degenerative changes of the knee and spine were also noted.  

7.  After undertaking any additional development deemed appropriate, readjudicate the claims, to specifically include consideration of the August 2015 VA examination report.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


